Pratt, J.
It is clear that the agreement between the defendant and A. S. Briggs, except so far as the same paid an existing debt, was void. There was no question of intent involved, and no dispute about the facts. There was more than sufficient money to pay the judgment in the hands of A. S. Briggs belonging to the judgment debtor, and the order of the county judge was therefore right. Had A. S. Briggs made any claim to the money other than under an agreement void upon its face, a suit would have been necessary to determine the rights of the parties; but, under the facts proved, it must be deemed that the judgment debtor had so much money on deposit in the hands of A. S. Briggs subject to the claim of his creditors. It is well settled that, where an instrument is absolutely void as to creditors, it is no protection as against them in a proceeding to acquire a lien on the property conveyed. Keller v. Paine, 107 N. Y. 83, 13 N. E. Rep. 635; Bank v. Risley, 19 N. Y. 369. By the same reasoning, if the agreement between the debtor and A. S. Briggs was void, and furnished no protection, then the money paid under it was subject to the order of the county judge in the supplementary proceedings. That such an agreement is void as against creditors scarcely requires the mention of any authorities. If these views are correct, they dispose of all the questions in this proceeding. Order reversed, but without costs.